188 F.2d 467
BRUCEv.UNITED STATES.
No. 11222.
United States Court of Appeals Sixth Circuit.
April 30, 1951.

No appearance for appellant.
David C. Walls, Norris Reigler, Louisville, Ky., for appellee.
Before HICKS, Chief Judge, and SIMONS and ALLEN, Circuit Judges.
PER CURIAM.


1
Upon an appeal from an order of the District Court for the Western District of Kentucky, overruling a motion to correct the judgment and to vacate sentence, it appears that the appellant was sentenced in 1939 under two indictments charging various crimes, including the killing of a custodian of United States mail matter in pursuance of a mail robbery, the several sentences imposed being made to run cumulatively. It also appears that upon the overruling of a similar motion in 1945 the appellant gave notice of an appeal therefrom, but that a communication from him received in this court was treated as a motion to dismiss his appeal, and granted. In May, 1950, he moved again to vacate sentence and correct judgment, and the order overruling his motion is the subject of the present appeal. On July 3, 1950, he was permitted by the district judge to appeal to this court in forma pauperis. Although on July 31, 1950, he designated the contents of the district court record for the purpose of his appeal, it does not appear that he has, taken any further steps in perfecting it.


2
The cause having been set for argument at the April session of this court, and no one appearing for the said appellant, and no brief or any other communication having been received after notice of the hearing,


3
It is ordered that the appeal be and it is hereby Dismissed.